      Case 1:18-cv-07312-LDH-SJB Document 10 Filed 01/15/19 Page 1 of 3 PageID #: 1277



                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF NEW YORK
                                            18-07312

       PLAINTIFFS’ NAMES ENTERED 01/15/2019

541    Christopher David Condrey,
542    Dillon J. Cannon,
543    Patricia A. Cannon,
544    Kelsey J. Cannon,
545    Felicia Flake,
546    Kevin Scott Johnson,
547    Anntonette Jane Johnson,
548    Jacob Scott Johnson,
549    Julianne Katherine Johnson,
550    Martin Lynn Wagner, Jr.,
551    Anna Wagner,
552    Amanda Wagner Ellis,
553    Matthew Badillo,
554    Matthew Terrance Whiteside,
555    Kandi Danielle Whiteside,
556    M.T.W., a Minor Child,
557    Sharon Smithey Whiteside,
558    Mark Kevin Whiteside,
559    Kevin Casey Whiteside,
560    Jackson Wiley Whiteside,
561    Christopher Dewayne Whiteside,
562    Michael Bass Locke,
563    William Alvin Locke,
564    William David Locke III,
565    Phillip Lawrence Bell,
566    Maxine C. Bell,
567    Thomas J. Bell,
568    Jeffrey K. Bell,
569    Joseph T. Bell,
570    Tyler Nicholas Ogden,
571    Sheryl Ann Chen,
572    Jerrin Matthew Ogden,
573    William Lee Nelson,
574    Travis Eugene Gingrich,
575    Justin Perry Sedelmaier,
576    Amber Nicole Sedelmaier,
577    Joie Lee Williams,


       January 15, 2019 \
      Case 1:18-cv-07312-LDH-SJB Document 10 Filed 01/15/19 Page 2 of 3 PageID #: 1278



578    Annette Williams,
579    Shenna Green,
580    Doris Jean Coger,
581    Robert Justin Moultrie,
582    Paul Eric Haines,
583    Ronda Kay Haines,
584    Karen Mae Haines,
585    Jeremy Benjamin Haines,
586    Robert Franklin Harr,
587    Luz Harr,
588    Arthur Laverne Rizer III,
589    A.R., a Minor Child,
590    Arthur Gabriel Rizer,
591    Arthur L. Rizer, Jr.,
592    Nicole Rizer,
593    Stephanie M. Rizer,
594    James Michael Lott,
595    Gail Fortner Lott,
596    Ronald Everett Lott,
597    Samuel Adam Kaufman,
598    Francisco Ramirez,
599    Delfina Zarate,
600    Francisco Ramirez Figueroa,
601    Mario Aurelio Nunez,
602    Hector Ramirez Perez,
603    Marisela Ramirez Perez,
604    Salvador Ramirez,
605    Joshua John Wolcott,
606    Shaun Christopher Stiltner,
607    Walter Scott Grigg,
608    Garth Levi Benedict,
609    Ashot Malkhassian,
610    Chaken Zanazanian,
611    Jesse James Longoria,
612    Dolores Longoria,
613    Ray Longoria,
614    David Kenneth Williams,
615    Andrew John Harris,
616    Lance Raymond Blythe,
617    Richard Wilson Scarlett,
618    Deborah Scarlett,
619    R.H.S., a Minor Child,
620    A.W.S., a Minor Child,


       January 15, 2019 \
      Case 1:18-cv-07312-LDH-SJB Document 10 Filed 01/15/19 Page 3 of 3 PageID #: 1279



621    Derek Paul Hadfield,
622    Ashley Nicole Hadfield,
623    Kristi Lynn Hadfield,
624    Robert Walter Hadfield II




       January 15, 2019 \
